Citation Nr: 0902734	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a foot disability, 
to include fat pad atrophy of the left foot.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1953 to July 
1957.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, FL, which denied service connection for fat pad 
atrophy of the left foot and increased the evaluation of 
bilateral hearing loss to 10 percent.  

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A foot disability, to include fat pad atrophy of the left 
foot, was not manifested during the veteran's active duty 
service or for many years thereafter, nor is any current foot 
disability otherwise related to service.


CONCLUSION OF LAW

A foot disability, to include fat pad atrophy of the left 
foot, was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  Alternatively, service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) has stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of the current foot 
disability.  

Review of the record shows that the veteran has a diagnosis 
of fat pad atrophy of the left foot.  According to private 
medical records dated in September 2004, the veteran 
complained of having foot pain for several years.  At that 
time, an impression of probable tendonitis was noted.  
Subsequently, the veteran was evaluated in November 2004 by a 
podiatrist.  Dr. P. noted that the veteran felt that a 
burning sensation on the ball of his left foot had been 
present since boot camp.  Dr. P. observed atrophy of the 
anterior submetatarsal fat padding and assessed the problem 
as fat pad atrophy.  

With respect to Hickson element (2), service treatment 
records reveal no record of complaints, findings, treatment, 
or diagnosis of a foot disability.  In fact, examinations 
performed for induction purposes in August 1953 and for 
separation in July 1957 reflect that the veteran's feet were 
clinically evaluated as normal.

The Board finds that the Hickson element (2) has not been 
met, since there is probative evidence which establishes that 
the veteran did not have a foot disability in service.  There 
is no competent evidence of a diagnosis of a foot disability 
in service.   

With reference to Hickson element (3), for the veteran to be 
successful in this claim, the evidence must show either that 
it is at least as likely as not that the current foot 
disability is related to a disease or injury that occurred in 
service.  If the preponderance of the evidence shows 
otherwise, the veteran's claim must be denied.  

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current foot 
disability that is related to service.  

As noted above, the first evidence of a foot disability after 
service separation was in September 2004 and a diagnosis of 
fat pad atrophy was made in November 2004.  No opinion was 
entered as to if there was a relationship between the foot 
disability and service by either practitioner.

The veteran has theorized that his foot disability first 
manifested in service.  He asserts that he had symptoms of a 
foot disability in service.  He also mentions that he spent 
considerable time marching and standing on hot surfaces in 
service, and this led to his feet aching and burning.  See 
the veteran's letter received by the RO in January 2005.  In 
addition, the veteran has submitted statements from two 
friends which allege that the veteran's current foot 
disability is related to service.

Assertions by the veteran and his friends that the foot 
disability is medically related to his period of service are 
afforded no probative weight in the absence of evidence that 
the veteran or his friends have the expertise to render 
opinions about medical matters.  Although as laypersons, they 
are competent to testify as to observable symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran or his friends have medical expertise.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  While the Board is sympathetic to the veteran's 
assertions that his current foot disability is related to 
service, he is not qualified to render a medical opinion 
regarding the origin of a disability, and his statements 
cannot serve as competent medical evidence of the etiology of 
this disability.  There is no competent evidence that 
supports the veteran's theory regarding the onset of the foot 
disability.  

On the other hand, the medical evidence against the veteran's 
claim consists of the service treatment records which 
establish that the veteran had no foot disability in service 
and the medical evidence which shows that the veteran's 
disability first manifested in 2004.  Review of the record 
shows that the veteran did not seek treatment for a foot 
disability or other symptoms until more than forty years 
after service separation.  This lengthy period without 
evidence of pertinent diagnosis weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent evidence which establishes that the 
foot disability is medically related to the veteran's period 
of service.  The Board cannot ignore the fact that there were 
no objective findings in service, and that a diagnosis of fat 
pad atrophy of the left foot was not made until 2004.  The 
Board finds that the preponderance of the evidence 
establishes that the current foot disability first manifested 
many years after service and is not related to any disease or 
injury in service.  

As previously noted, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when 
there is (1) evidence that a condition was "noted" during 
service; (2) evidence showing postservice continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 
488, 495-98; 38 C.F.R. § 3.303(b).  

The veteran asserts that he has had symptoms of painful and 
burning feet in service and since service.  See the veteran's 
letter received by the RO January 2005.  The Board has 
considered these statements in conjunction with the other 
evidence of record including the service treatment records.  
Even if the Board concedes that the veteran had symptoms of 
painful and burning feet in service and since service, the 
veteran's claim still fails based upon the lack of medical 
nexus associating these symptoms to the foot disability.  The 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 
(2006); Savage, supra.  In this case, there is no competent 
evidence which relates the current foot disability to the in-
service symptoms.  As discussed above, the probative evidence 
of record establishes that the current foot disability did 
not manifest in service but first manifested many years after 
service.  Thus, any in-service symptoms could not be related 
to the current disability.  For these reasons, the Board 
finds that service connection for a current foot disability, 
to include fat pad atrophy of the left foot, is not warranted 
on the basis of continuity of symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's 
current foot disability was incurred during service or is 
related to an in-service injury or trauma.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a foot disability, to 
include fat pad atrophy of the left foot, is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in January 2005, before the 
initial original adjudication of the claim.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by 
the appellant and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Notice regarding Dingess was sent in May 2006, and the 
veteran's claim was readjudicated in a supplemental statement 
of the case dated January 2007.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  Further, in this case, as service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  

A VA examination was not provided in conjunction with the 
veteran's foot disability claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, there is nothing in the record, other 
than the lay statements from the veteran and his friends, 
that his currently diagnosed foot disability is etiologically 
related to his active service.  The Board concludes an 
opinion is not needed in this case because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is the lay statements of the appellant.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  Moreover, given the 
absence of any competent evidence of the claimed post-service 
disability until over 40 years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).   

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service treatment records and post-service VA 
medical records.  There is no identified relevant evidence 
that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a foot disability, to 
include fat pad atrophy of the left foot, is denied.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an increased rating for bilateral 
hearing loss.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

According to a statement dated July 2007, the veteran 
requested retrieval of medical records regarding treatment 
for his bilateral hearing loss from the West Palm Beach VA 
Medical Center (VAMC).  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  Therefore, as VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  38 
C.F.R. § 3.159(c)(2) (2008),  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996);  Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding VCAA notice, during the pendency of this appeal, 
the Court held that for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. Additional action in this 
regard may be warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the current notice 
requirements for increased ratings as set 
forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically the veteran 
should be provided notice of the 
following:

That he should submit evidence of not only 
a worsening or increase in severity of his 
condition, but also of the affect such 
worsening or increase in severity has had 
on his employment and daily life.  

The relevant rating criteria under which 
his service-connected bilateral hearing 
loss will be evaluated (i.e., 38 C.F.R. § 
4.85, Diagnostic Code 6100).  

2.  Obtain and associate with the claims 
file all outstanding records of treatment 
dated since March 2005 pertaining to the 
veteran's service-connected bilateral 
hearing loss from the West Palm Beach 
VAMC.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.

3.  Readjudicate the claim for entitlement 
to an evaluation in excess of 10 percent 
for bilateral hearing loss.  If the 
benefits sought in connection with the 
claim remain denied, the veteran and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case (SSOC) and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


